Citation Nr: 0614598	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Saadat




REMAND

The veteran had active military service from July 1959 to 
November 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  In November 2004 the Board 
denied a TDIU and in November 2005, the United States Court 
of Appeals for Veterans Claims (CAVC) vacated the decision 
and remanded the claim pursuant to a Joint Motion.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

The Joint Motion directs the Board to remand for records from 
the Social Security Administration (SSA) and for adjudication 
of a claim for service connection for a left eye disability 
(which the parties to the Joint Motion determined was an 
issue inextricably intertwined with the claim for TDIU).   

Accordingly, the case is REMANDED for the following action:

1.  Request, from the SSA, the 
administrative decision(s), examination 
report(s), and other underlying medical 
records relied upon in determining 
whether the veteran was entitled to SSA 
benefits, as well as any records of 
subsequent reassessment.  Once obtained, 
permanently associate all documents with 
the claims folder.

2.  Adjudicate the claim for service 
connection for a left eye disability and 
issue a rating decision on this matter.  
Allow the veteran the opportunity to 
perfect an appeal on this claim if it is 
denied.

3.  Thereafter, readjudicate the claim 
for a TDIU.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case discussing all 
relevant actions taken and the applicable 
legal authority.  Allow the veteran and 
his representative an appropriate period 
to respond.  
 
The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).  Only a Board decision is 
appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  

